DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of the embodiment according to figures 8, 9 in the reply filed on 7/1/2022 is acknowledged.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Byington (6,079,078) in view of Baumann et al. (7,404,512) .

 	Regarding claims 1 and 10, Byington teaches a protective device for a processing machine and processing machine comprising: 
a motor (col. 2, lines 50-57, note that the spindle is necessarily rotated by a motor); 
a tip end tool (fig. 2, item 50) configured to be rotated by the motor (col. 2, lines 50-57); 
a holding portion (fig. 2, item 4) configured to rotatably hold the tip end tool (see fig. 2); and 
a protective device (fig. 2, item 15/65/70/80/90), 
one end portion (fig. 2, end 85) including an opening portion (fig. 2, see opening); 
another end portion (fig. 2, end 35) configured to be detachably attached to and detached from a tip end tool holding portion of the processing machine (see fig. 2, col. 3, lines 20-24); 
a main body portion (fig. 2, portion between the one end portion and the another end portion) extending in a predetermined direction (fig. 2, rightward on page) from the other end portion to the one end portion, the main body portion including a hollow portion (fig. 2, portion in which tool 50 is disposed) communicating with the opening portion (see fig. 2).
Byington does not teach a spherical member rollably supported by the one end portion, the spherical member protruding in the predetermined direction from an end surface of the one end portion. Baumann teaches this (Baumann, see figs. 1-3, Note spherical members 42). It would have been obvious to one of ordinary skill in the art at the time of invention to add spherical members, as disclosed by Baumann, to the device disclosed by Byington because doing so would allow for reliable clamping of the workpiece while also allowing for the frictionless positioning of the tool with respect to the workpiece. 	Regarding claim 2, Byington in view of Baumann teaches the protective device according to claim 1, wherein the main body portion includes a communication hole (Byington, fig. 2, item 60) through which the hollow portion communicates with an outside of the main body portion (Byington, see fig. 2). 	Regarding claim 3, Byington in view of Baumann teaches the protective device according to claim 1, further comprising a partition member (Byington, fig. 2, item 85) supported by the one end portion, the partition member extending in the predetermined direction and being disposed along an inner peripheral direction of the one end portion (Byington, fig. 2, item 85, Note that, upon addition of spherical member disclosed by  positioned radially outward of the partition member, the claimed limitation would be met. Note that “being disposed along an inner peripheral direction” could mean anything). 	Regarding claim 4, Byington in view of Baumann teaches the protective device according to claim 1, wherein at least a part of the main body portion, the one end portion, and the other end portion is transparent or translucent (Byington, col. 4, lines 7-18). 	Regarding claim 5, Byington in view of Baumann teaches the protective device according to claim 1, wherein the end surface has an annular shape (Byington, see figs. 1-4). 	Regarding claim 6, Byington in view of Baumann teaches the protective device according to claim 1, wherein the one end portion includes a ventilation hole (Byington, fig. 2, item 60, note that the one end portion can be defined to include the portion of the protective device including hole 60) extending along the predetermined direction from the end surface and through which the hollow portion communicates with an outside of the protective device (Byington, fig. 2, Note that a hole can be said to extend in all directions because it is a three dimensional space). 	Regarding claim 7, Byington in view of Baumann teaches the protective device according to claim 2 wherein the main body portion includes a partition wall partitioning the hollow portion into a first hollow portion and a second hollow portion, wherein the first hollow portion communicates with the communication hole and the opening portion, and wherein the one end portion includes a ventilation hole extending along the predetermined direction from the end surface and through which the second hollow portion communicates with the outside (Byington, see figs. 1-3, Note end of rigid wall portion where flexible wall portion is attached. Note that the end of that wall, the partition wall, defines where one hollow portion ends and another hollow portion begins. Note that hollow “portion” can mean almost anything. Note also that “partition wall” and “ventilation hole” are broad and can be said be defined by any number of walls and holes). 	Regarding claim 8, Byington in view of Baumann teaches the protective device according to claim 6, further comprising a plurality of the spherical members, wherein the ventilation hole is provided between the spherical members when viewed along the predetermined direction (Note that, upon combination of Baumann with Byington, the limitation is met).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853